UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6863



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DELMER VICTOR LEONARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-95-24, CA-02-634)


Submitted:   September 20, 2002           Decided:   October 11, 2002


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Delmer Victor Leonard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Delmer Victor Leonard seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).               We

have reviewed the record and the district court’s opinion and find

no reversible error.         Accordingly, we deny the motion for a

certificate   of   appealability    and     dismiss   the    appeal   on   the

reasoning of the district court.           See United States v. Leonard,

Nos. CR-95-24; CA-02-634 (W.D. Va. May 7, 2002).            We dispense with

oral   argument    because   the   facts    and   legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




                                     2